UNPUBLISHED ORDER
                                  Not to be cited per Circuit Rule 53



                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                  Submitted March 28, 2006*
                                   Decided March 30, 2006


                                               Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. FRANK H. EASTERBROOK, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2770                                                     Appeal from the United
                                                                States District Court for the
UNITED STATES OF AMERICA,                                       Northern District of Illinois,
     Plaintiff-Appellee,                                        Eastern Division.
               v.
                                                                No. 04 CR 316
ANTHONY WARNER,                                                 Matthew F. Kennelly,
     Defendant-Appellant.                                       Judge.


                                               Order

    Anthony Warner pleaded guilty to bank robbery, 18 U.S.C. §2113(a), and was
sentenced to 151 months’ imprisonment after the district judge concluded that he is
a career offender. U.S.S.G. §4B1.1. Warner’s appellate counsel seeks to withdraw
because he cannot identify a non-frivolous issue. He has filed a brief that conforms
to Anders v. California, 386 U.S. 738 (1967). Notified of this, see Circuit Rule 51(b),
Warner has filed a response and seeks to proceed pro se. Although there is no con-
stitutional right to self-representation on appeal, see Martinez v. Court of Appeal,
528 U.S. 152 (2000), every litigant in federal court has a statutory entitlement to
dispense with counsel, see 28 U.S.C. §1654, so this request is granted and counsel is
discharged. But Warner is mistaken if he believes that this step ensures that the


   *   After an examination of the briefs and the record, we have concluded that oral argument is un-
necessary, and the appeal is submitted on the briefs and the record. See Fed. R. App. P. 34(a); Cir. R.
34(f).
No. 05-2770                                                                      Page 2


appeal will proceed to briefing. The question remains whether the appeal is frivo-
lous; if it is, it may be dismissed summarily.

   Warner wants to present two contentions. The first is that the district court
could not sentence him as a career offender without giving notice prior to his guilty
plea. This contention confuses 21 U.S.C. §851, which requires pre-plea notice for
certain drug offenses via an information filed by the United States Attorney, with
U.S.S.G. §4B1.1, which does not require notice. The reason for the difference is that
an information under §851 raises the statutory maximum penalty and may impose
a mandatory minimum penalty as well. Defendants need to know the potential sen-
tencing range before pleading guilty. Treatment as a career offender, by contrast,
does not affect the statutory punishment range. Neither the Guidelines nor any
statute requires a pre-plea notice about the effect of prior convictions on the calcula-
tion of a Guideline sentencing range. Burns v. United States, 501 U.S. 129 (1991),
requires notice before the date of sentencing (not the date of plea) if the judge pro-
poses to depart upward from the Guidelines range. Application of §4B1.1 is not a
departure, and at all events the presentence report gave timely notice.

    Warner’s second theme is that the district judge violated the sixth amendment
by calculating the sentence based on facts that had not been found by a jury. There
are two problems with this line of argument. First, by pleading guilty Warner
waived any entitlement to have factual contests resolved by a jury. Second, the Su-
preme Court held in United States v. Booker, 543 U.S. 220, 246–67 (2005), that dis-
trict judges may resolve factual disputes material to sentencing as long as they
treat the Guidelines as advisory rather than conclusive. Warner was sentenced af-
ter Booker, and the district judge followed that decision’s approach.

   Despite Warner’s discharge of his appellate lawyer, we have consulted counsel’s
submission to consider whether there are any other potential appellate issues that
might be non-frivolous. We agree with counsel that none is available. The district
judge rightly classified Warner as a career offender, and the resulting sentence is
reasonable. Accordingly, the appeal is dismissed as frivolous.